UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER001-15569 FLINT TELECOM GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 36-3574355 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 7500 College Blvd, Suite 500, Overland Park, KS, 66210 (Address of Principal Executive Offices including zip code) (913) 815-1570 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. 1 Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of May 19, 2010, the Issuer had 161,197,936 Shares of Common Stock outstanding. *All common stock share amounts and per share stock prices have been adjusted retroactively to account for a 1:20 stock split that went effective on January 14, 2011. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period endedMarch 31, 2011, of Flint Telecom Group, Inc. (the “Company”), filed with the U.S. Securities and Exchange Commission onMay 23, 2011 (the “Form 10-Q”) is to correct errors identified following the filing of the Form 10-Q, including corrections to Notes 8, 13, 17, 20, 21, Management's Discussion and Analysis of Financial Condition and Results of Operation and Item 4T: Controls and Procedures. No other material changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Qis writtenas of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: a. Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and June 30, 2010 4 b. Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2011 and 2010 (unaudited) 6 c. Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 (unaudited) 7 d. Condensed Consolidated Statement of Stockholders’ Deficit for the nine months ended March 31, 2011 (unaudited) 10 e. Notes to the Condensed Consolidated Financial Statements (unaudited) 13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM 4T. CONTROLS AND PROCEDURES 46 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 47 ITEM 1A. RISK FACTORS 48 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 48 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 49 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 49 ITEM 5. OTHER INFORMATION 49 ITEM 6. EXHIBITS 49 SIGNATURES 51 CERTIFICATIONS 52 3 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $246,333 for March 31, 2011 and $431,381 for June 30, 2010 Inventories Prepaid expenses and other current assets Current assets Fixed assets: Equipment Capitalized leases – equipment Total fixed assets Less: accumulated depreciation ) ) Net fixed assets Deferred offering costs Deposit Other intangible assets, net Debt issuance costs, net Investments Total assets $ $ LIABILITIES & STOCKHOLDERS' (DEFICIT) Current liabilities: Accounts payable $ $ Cash overdraft Other accrued liabilities Accrued interest payable Lease obligations – current Lines of credit Due to Flint Telecom Limited Notes payable Notes payable – related parties Convertible notes payable Convertible notes payable – related parties Other payable Total current liabilities Convertible notes payable – long term, net of discount Lease obligations - long-term Lines of credit Total liabilities Commitments and contingencies 4 Redeemable equity securities Convertible preferred stock, net of discount Stockholders' (deficit) Preferred stock: $0.001 par value; 5,000,000 authorized, 607,000 issued and outstanding at March 31, 2011, 668,780 issued and outstanding at June 30, 2010 Common stock: $0.01 par value; 900,000,000 authorized,75,975,475 issued and outstanding at March 31, 2011, 6,491,221 issued and outstanding at June 30, 2010 Common stock issuable Additional paid-in capital Deferred offering costs paid in common stock ) Accumulated deficit ) ) Total stockholders' (deficit) ) ) Total liabilities, redeemable equity securities, convertible preferred stockand stockholders’ (deficit) $ $ See accompanying notes to condensed consolidated financial statements. 5 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Revenues $ Cost of revenues Gross profit Operating expenses: General and administrative: Consultants Bad debt expense Salaries and payroll related expense Research and development Management fee to Flint Telecom, Ltd. Stock compensation and option expense: Directors and officers Consultants Employees ) Depreciation and amortization expense Other Total operating expenses Operating loss ) Other income (expense) 76 ) 76 Interest expense ) Foreign exchange ) Discontinued operations, net of tax ) ) Net loss ) Accrued dividends and penalties ) ) Discount on convertible equities ) ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 6 FLINT TELCOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended March 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Bad debts Other non-cash transactions: Impairment of goodwill and other intangible assets Stock and option compensation expense Accretion of debt discount Amortization of debt discounts & warrants Loss on disposal of fixed assets Impairment of fixed assets Amortization of debt issuance costs / beneficial conversion feature Changes in assets and liabilities, net of acquisition and disposals: Accounts receivable ) Prepaid expense ) Inventories Deposit ) Accounts payable ) Other payables ) Debt issuance and deferred offering costs ) Cash overdraft ) Other accrued liabilities Net due from Flint Telecom, Ltd. Accrued interest Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchases of fixed assets ) Cash assumed in acquisition Increase in notes receivable ) Net cash used in investing activities ) Cash Flows From Financing Activities: Proceeds from lines of credit Proceeds from related party debt Proceeds from debt Payments on debt ) Payments on related party debt ) Payments on line of credit ) ) Proceeds from sale of common stock Payments on lease obligations ) Net cash provided by financing activities 7 Cash Flows From Foreign Currency Activities: Exchange gain (loss) on debt ) Net increase (decrease) in cash ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to condensed consolidated financial statements. 8 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Nine Months March Ended SUPPLEMENTAL CASH FLOW DISCLOSURE: Cash paid for interest $ $ Cash paid for income taxes $ $ SUPPLEMENTAL SCHEDULE OF NONCASH ACTIVITIES: Conversion of notes payable and accrued interest (Note 13) $ $ Discounts – warrants $ $ Discounts – beneficial conversion $ $ Payment on lease obligations through issuance of stock $ $ Capitalization of accrued interest to a note payable $ $ Due from related party satisfied with redeemable preferred stock $ $ Transfer of due from Flint Telecom, Ltd. to notes payable $ $ Deferred stock compensation $ $ Preferred shares issued for acquisitions: Cash $ $ Other assets Fixed assets Other intangible assets Accounts payable (361,068 ) Accrued interest (92,807 ) Other payable (35,961 ) Line of credit (1,422,896 ) $ $ See accompanying notes to condensed consolidated financial statements. 9 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) AND OTHER COMPREHENSIVE LOSS (Unaudited) Preferred Shares (Series D, F, G) Common Stock Common StockIssuable Additional Paid in Capital Deferred Offering Costs Accumulated Deficit Total Shares Amount Shares Amount Shares Amount Amount Amount Amount Amount Balances at June 30, 2010 $ - $ ) $ ) Conversion of notes payable - Beneficial conversion feature on convertible notes payable - Shares issued to consultants for services - Shares issued to officer, directors, employees for vested stock compensation - Stock payable issued - - ) ) - Stock compensation expense - Conversion of preferred stock shares into common shares ) ) - - ) - - - Accrual of redeemable equity securities, dividends and penalties - ) ) Net loss for the quarter - ) ) Balances at September 30, 2010 $ - $ ) $ ) 10 Conversion of notes payable - Beneficial conversion feature on convertible notes payable - Shares issued to consultants for services - Shares issued for deferred offering costs - (66,000
